Exhibit 10.2

 

GI DYNAMICS, INC.

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

 

This Change of Control and Severance Agreement (the “Agreement”) is made and
entered into by and between Joseph Virgilio (“Employee”) and GI Dynamics, Inc.,
a Delaware corporation (the “Company”), effective as of date that Employee
commences employment with the Company (the “Effective Date”).

 

RECITALS

 

WHEREAS, the Company may from time to time consider the possibility of an
acquisition by another company or other change of control, or may terminate
Employee’s employment without cause or may cause Employee to resign his or her
employment as a result of actions taken by the Company that materially and
negatively change Employee’s employment relationship with the Company. The
Compensation Committee of the Board of Directors of the Company (the
“Committee”) recognizes that the risk of such events occurring can be a
distraction to Employee and can cause Employee to consider alternative
employment opportunities. The Committee has determined that it is in the best
interests of the Company and its stockholders to assure that the Company will
have the continued dedication and objectivity of Employee, notwithstanding the
possibility that such events may occur;

 

WHEREAS, the Committee believes that it is in the best interests of the Company
and its stockholders to provide Employee with an incentive to continue his or
her employment;

 

WHEREAS, the Committee believes that it is imperative to provide Employee with
certain severance benefits in certain instances upon Employee’s termination of
employment. These benefits will provide Employee with enhanced financial
security and incentive and encouragement to remain with the Company
notwithstanding the possibility that certain events may occur that lead to the
termination of Employee’s employment;

 

WHEREAS, certain capitalized terms used in the Agreement are defined in
Section 5 below; and

 

WHEREAS, this Agreement supersedes and replaces, in its entirety, any prior
agreement between the Company and Employee relating to the subject matter that
is contained in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.Term of Agreement. This Agreement will have an initial term of four (4) years
commencing on the Effective Date (the “Initial Term”). On the fourth anniversary
of the Effective Date, this Agreement will renew automatically for additional
one (1) year terms (each, an “Additional Term”) unless either party provides the
other party with written notice of non-renewal at least ninety (90) days prior
to the date of automatic renewal. Notwithstanding the foregoing sentence, if a
Change of Control occurs at any time during either the Initial Term or an
Additional Term, the term of this Agreement will extend automatically through
the date that is twelve (12) months following the effective date of the Change
of Control. If Employee becomes entitled to benefits under Section 3 during the
term of this Agreement, the Agreement will not terminate until all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied. Furthermore, for purposes of Employee’s eligibility for severance
benefits as described in Section 3 below, an election not to renew the Term by
the Company shall be treated as a termination of Employee’s employment without
Cause, and an election not to renew the Term by the Employee shall be treated as
a resignation without Good Reason.

 

2.At-Will Employment. The Company and Employee acknowledge that Employee’s
employment is and will continue to be at-will, as defined under applicable law.
If Employee’s employment terminates for any reason, including (without
limitation) any termination prior to or following a Change of Control as
provided herein, Employee will not be entitled to any payments, benefits,
damages, awards or compensation other than as provided by this Agreement or as
provided in any employment agreement entered into between the Company and
Employee, and the payment of accrued but unpaid wages, as required by law, and
any unreimbursed reimbursable expenses.

 



1



 

3.Severance Benefits.

 

(a)Termination without Cause, Termination upon Company’s Election not to renew
the Term, or Resignation for Good Reason Not in Connection with a Change of
Control. If the Company terminates Employee’s employment with the Company
without Cause, if the Company elects not to renew the Term pursuant to Section
1, or if Employee resigns from such employment for Good Reason, and Employee
signs and does not revoke a release of claims substantially the same as set
forth in Exhibit A, then subject to this Section 3, Employee will receive the
following:

 

(i)Severance Payment. Employee will receive the following:

 

a.If employed less that one (1) year:

 

i.a lump sum payment of (A) seventy five percent (75%) of Employee’s annual base
salary as in effect immediately prior to Employee’s termination date;

 

ii.payment of seventy five percent (75%) of Employee’s then-current target
performance bonus prorated by the number of days employed during the year to be
paid within thirty (30) days of the date on which he executes the release of
claims;

 

iii.all accrued but unpaid vacation, expense reimbursements, wages, and other
benefits due to Employee under any Company-provided plans, policies, and
arrangements; and

 

iv.COBRA. Provided that Employee and/or his or her eligible dependents timely
elects to continue their healthcare coverage under the Company’s group health
plan pursuant to the Consolidated Omnibus Reconciliation Act (“COBRA”), the
Company agrees to reimburse Employee for the costs incurred to obtain such
continued coverage for himself or herself and his or her eligible dependents for
a period of nine (9) months measured from the termination date. In order to
obtain reimbursement for such healthcare coverage costs, Employee agrees to
submit appropriate evidence to the Company of each periodic payment within
thirty (30) days after the payment date, and the Company agrees to, within
thirty (30) days after submission of appropriate evidence, reimburse Employee
for that payment. During the period such healthcare coverage remains in effect
hereunder, the following provisions govern the arrangement: (a) the amount of
coverage costs eligible for reimbursement in any one calendar year of such
coverage will not affect the amount of coverage costs eligible for reimbursement
in any other calendar year for which such reimbursement is to be provided
hereunder; (ii) no coverage costs will be reimbursed after the close of the
calendar year following the calendar year in which those coverage costs were
incurred; and (iii) Employee’s right to the reimbursement of such coverage costs
cannot be liquidated or exchanged for any other benefit. To the extent the
reimbursed coverage costs constitute taxable income to Employee, the Company
will report the reimbursement as taxable W-2 wages and collect the applicable
withholding taxes, and any remaining tax liability will be Employee’s sole
responsibility, provided that the reimbursed coverage costs will not be
considered as taxable income to Employee if such treatment is permissible under
applicable law.

 



2



 

b.If employed longer than one (1) year:

 

i.the sum of (A) one hundred percent (100%) of Employee’s annual base salary as
in effect immediately prior to Employee’s termination date;

 

ii.payment of one hundred percent (100%) of Employee’s then-current target
performance bonus prorated by the number of days employed during the year to be
paid within thirty (30) days of the date on which he executes the release of
claims;

 



iii.all accrued but unpaid vacation, expense reimbursements, wages, and other
benefits due to Employee under any Company-provided plans, policies, and
arrangements; and

 

iv.COBRA. Provided that Employee and/or his or her eligible dependents timely
elects to continue their healthcare coverage under the Company’s group health
plan pursuant to the Consolidated Omnibus Reconciliation Act (“COBRA”), the
Company agrees to reimburse Employee for the costs incurred to obtain such
continued coverage for himself or herself and his or her eligible dependents for
a period of twelve (12) months measured from the termination date. In order to
obtain reimbursement for such healthcare coverage costs, Employee agrees to
submit appropriate evidence to the Company of each periodic payment within
thirty (30) days after the payment date, and the Company agrees to, within
thirty (30) days after submission of appropriate evidence, reimburse Employee
for that payment. During the period such healthcare coverage remains in effect
hereunder, the following provisions govern the arrangement: (a) the amount of
coverage costs eligible for reimbursement in any one calendar year of such
coverage will not affect the amount of coverage costs eligible for reimbursement
in any other calendar year for which such reimbursement is to be provided
hereunder; (ii) no coverage costs will be reimbursed after the close of the
calendar year following the calendar year in which those coverage costs were
incurred; and (iii) Employee’s right to the reimbursement of such coverage costs
cannot be liquidated or exchanged for any other benefit. To the extent the
reimbursed coverage costs constitute taxable income to Employee, the Company
will report the reimbursement as taxable W-2 wages and collect the applicable
withholding taxes, and any remaining tax liability will be Employee’s sole
responsibility, provided that the reimbursed coverage costs will not be
considered as taxable income to Employee if such treatment is permissible under
applicable law.

 

(b)Termination without Cause, Termination upon Company’s Election not to renew
the Term, or Resignation for Good Reason in Connection with a Change of Control.
If the Company terminates Employee’s employment with the Company without Cause,
if the Company elects not to renew the Term pursuant to Section 1, or if
Employee resigns from such employment for Good Reason, and such termination
occurs within the period beginning three (3) months before, and ending twelve
(12) months following, a Change of Control, and Employee signs and does not
revoke a release of claims with the Company (in substantially the same form as
set forth in Exhibit A) and provided that such release of claims becomes
effective no later than the Release Deadline, then subject to this Section 3,
Employee will receive the following:

 

(i)Severance Payment. Employee will receive the appropriate severance benefits
described above in Section 3(a)(i); and

 

(ii)Vesting Acceleration of Equity Awards. The forfeiture restrictions on all
shares of restricted stock as to which such restrictions remain in place lapse
immediately, and any unvested stock options vest immediately. If Employee is
terminated for Cause or due to death or Disability, if the Employee elects not
to renew the Term, or if Employee resigns without Good Reason, then the unvested
equity awards that are outstanding as of the date of termination shall terminate
immediately pursuant to their terms. If a Change of Control does not occur
during the three (3) month period following Employee’s termination then the
unvested equity awards shall terminate at the end of such period.  If Employee
has been terminated without Cause, by reason of the Company’s election not to
renew the Term or for Good Reason and a Change of Control occurs during the
three (3) month period following such termination, the equity awards that are
outstanding as of the date of termination (and are still within their maximum
term to expiration) shall accelerate and become fully vested.

 

3





 

(c)Timing of Payments.

 

(i)If the release of claims does not become effective by the Release Deadline,
Employee will forfeit any rights to severance or benefits under this Agreement.
In no event will severance payments or benefits be paid or provided until the
release of claims becomes effective and irrevocable.

 

(ii)Unless otherwise required by Section 3(g), the Company will pay any
severance payments set forth in Section 3(a)(i) and Section 3(b)(i) in a
lump-sum payment payable within thirty (30) days following Employee’s
termination date; provided, however, that no severance or other benefits, other
than the accrued compensation set forth in Section 3(a)(i) and Section 3(b)(i),
will be paid or provided until the release of claims discussed in Section 3(a)
and Section 3(b) becomes effective and irrevocable, and such severance amounts
or benefits otherwise payable between Employee’s termination date and the date
such release becomes effective and irrevocable will be paid on the date the
release becomes effective and irrevocable. If Employee should die before all of
the severance amounts have been paid, such unpaid amounts will be paid in a
lump-sum payment promptly following such event to Employee’s designated
beneficiary, if living, or otherwise to the personal representative of
Employee’s estate.

 

(d)Voluntary Resignation; Termination for Cause. If Employee’s employment with
the Company terminates (i) voluntarily by Employee (other than for Good Reason),
(ii) by reason of the Employee’s election not to renew the Term, or (iii) for
Cause by the Company, then Employee will not be entitled to receive severance or
other benefits except for those (if any) as may then be established under the
Company’s then existing severance and benefits plans and practices or pursuant
to other written agreements with the Company.

 

(e)Disability; Death. If the Company terminates Employee’s employment as a
result of Employee’s Disability, or Employee’s employment terminates due to his
or her death, then Employee will not be entitled to receive any other severance
or other benefits except for those (if any) as may then be established under the
Company’s then existing written severance and benefits plans and practices or
pursuant to other written agreements with the Company.

 

(f)Exclusive Remedy. In the event of a termination of Employee’s employment as
set forth in Section 3(a) and Section 3(b) of this Agreement, the provisions of
this Section 3 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Employee or the Company otherwise may be entitled,
whether at law, tort or contract, in equity, or under this Agreement (other than
the payment of accrued but unpaid wages, as required by law, and any
unreimbursed reimbursable expenses). Employee will be entitled to no benefits,
compensation or other payments or rights upon a termination of employment prior
to or following a Change of Control other than those benefits expressly set
forth in Section 3 of this Agreement.

 



4



 

(g)Section 409A.

 

i.Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Employee, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits are considered deferred compensation under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred Compensation Separation Benefits”) will be paid or otherwise
provided until Employee has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to Employee, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Employee has a
“separation from service” within the meaning of Section 409A.

 

ii.Any severance payments or benefits under this Agreement that would be
considered Deferred Compensation Severance Benefits will be paid on, or, in the
case of installments, will not commence until, the sixtieth (60th) day following
Employee’s separation from service, or, if later, such time as required by
Section 3(g)(iii). Except as required by Section 3(g)(iii), any installment
payments that would have been made to Employee during the sixty (60) day period
immediately following Employee’s separation from service but for the preceding
sentence will be paid to Employee on the sixtieth (60th) day following
Employee’s separation from service and the remaining payments shall be made as
provided in this Agreement.

 

iii.Notwithstanding anything to the contrary in this Agreement, if Employee is a
“specified employee” within the meaning of Section 409A at the time of
Employee’s termination (other than due to death), then the Deferred Compensation
Separation Benefits that are payable within the first six (6) months following
Employee’s separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Employee’s separation from service. All subsequent Deferred
Compensation Separation Benefits, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Employee dies following Employee’s separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Employee’s death and all other Deferred Compensation Separation Benefits will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment, installment and benefit payable under this Agreement is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.

 

iv.Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above. It is the intent of this Agreement that all cash
severance payments under Sections 3(a)(i) and 3(b)(i) will satisfy the
requirements of the “short-term deferral” rule.

 

v.Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Compensation
Separation Benefits for purposes of clause (i) above.

 



5



 

vi.The foregoing provisions are intended to be exempt from or comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. The Company and Employee agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Employee under
Section 409A.

 

(h)Other Requirements. Employee’s receipt of any payments or benefits under this
Section 3 will be subject to Employee continuing to comply with the terms of any
confidential information agreement executed by Employee in favor of the Company
and the provisions of this Agreement.

 

4.Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Employee (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) but for this Section 4, would be subject to the excise tax imposed by
Section 4999 of the Code, then Employee’s benefits under Section 3 will be
either:

 

a.delivered in full, or

 

b.delivered as to such lesser extent which would result in no portion of such
benefits being subject to the excise tax under Section 4999 of the Code,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Employee on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order:
reduction of cash payments; cancellation of awards granted “contingent on a
change in ownership or control” (within the meaning of Code Section 280G),
cancellation of accelerated vesting of equity awards; and reduction of employee
benefits. In the event that acceleration of vesting of equity award compensation
is to be reduced, such acceleration of vesting will be cancelled in the reverse
order of the date of grant of Employee’s equity awards. In no event shall
Employee have any discretion with respect to the ordering of payment reductions.

 

Unless the Company and Employee otherwise agree in writing, any determination
required under this Section 4 will be made in writing by the Company’s
independent public accountants immediately prior to a Change of Control or such
other person or entity to which the parties mutually agree (the “Accountants”),
whose determination will be conclusive and binding upon Employee and the Company
for all purposes. For purposes of making the calculations required by this
Section 4, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Employee will furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4.

 



6



 

5.Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

 

(a)Cause. “Cause” will mean Employee’s termination only upon:

 

i.Employee’s willful failure or refusal to abide in all material respects by
lawful directions received from the Board, other than a failure resulting from
Employee’s complete or partial incapacity due to physical or mental illness or
impairment;

 

ii.Employee’s commission of any act of fraud, embezzlement or any other willful
misconduct that has caused or is reasonably expected to result in material
injury to the Company;

 

iii.Employee’s unauthorized use or disclosure of any proprietary information or
trade secrets of the Company or any other party to whom you owe an obligation of
nondisclosure as a result of your relationship with the Company; or

 

iv.Employee’s willful breach of any of your material obligations under any
written agreement or written covenant with the Company.

 

Cause will not exist unless the Company gives written notice to you describing
with particularity the alleged act(s) at issue. The foregoing definition does
not in any way limit the Company’s ability to terminate your employment at any
time.

 

(b)Change of Control. “Change of Control” will mean the occurrence of any of the
following events:

 

i.Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than 50% of the
total voting power of the stock of the Company, except that any change in the
ownership of the stock of the Company as a result of a private financing of the
Company that is approved by the Company’s Board of Directors (the “Board”) will
not be considered a Change of Control; or

 

ii.Change in Effective Control of the Company. A change in the effective control
of the Company which occurs on the date that a majority of members of the Board
is replaced during any twelve (12) month period by directors whose appointment
or election is not endorsed by a majority of the members of the Board prior to
the date of the appointment or election. For purposes of this clause (ii), if
any Person is considered to be in effective control of the Company, the
acquisition of additional control of the Company by the same Person will not be
considered a Change of Control; or

 

iii.Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
For purposes of this subsection (iii), gross fair market value means the value
of the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

 



7



 

For these purposes, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.

 

Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A.

 

(c)Disability. “Disability” will mean that Employee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months. Termination
resulting from Disability may only be effected after at least thirty (30) days’
written notice by the Company of its intention to terminate Employee’s
employment. In the event that Employee resumes the performance of substantially
all of his or her duties hereunder before the termination of his or her
employment becomes effective, the notice of intent to terminate will
automatically be deemed to have been revoked.

 

(d)Good Reason. “Good Reason” will mean Employee’s resignation from all
positions you then hold with the Company based on an event described below,
provided you give written notice of such event within thirty (30) days after the
first occurrence of such event and that you assert that grounds for a
resignation for Good Reason exist as a result of such event, and provided such
event is not corrected within thirty (30) days after the Company (or any
successor thereto) receives written notice from you of:

 

i.a material reduction in your base compensation or target annual bonus
eligibility (unless you are treated proportionately similarly to all other
employees);

 

ii.a change in your position with the Company that materially reduces your
title, level of authority, responsibilities and/or duties;

 

iii.A material change in the geographic location at which Employee must perform
services (in other words, the relocation of Employee to a facility that is more
than fifty (50) miles from Employee’s then-current location); or

 

iv.A material breach of the terms of Employee’s offer letter.

 

(e)Section 409A Limit. “Section 409A Limit” will mean the lesser of two
(2) times: (i) Employee’s annualized compensation based upon the annual rate of
pay paid to Employee during the Employee’s taxable year preceding the Employee’s
taxable year of Employee’s separation from service as determined under, and with
such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Employee’s separation from service occurred.

 

6.Successors.

 

(a)The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 6(a) or which
becomes bound by the terms of this Agreement by operation of law.

 

(b)Employee’s Successors. The terms of this Agreement and all rights of Employee
hereunder will inure to the benefit of, and be enforceable by, Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 



8



 

7.Arbitration

 

(a)To ensure the rapid and economical resolution of disputes that may arise in
connection with your employment with the Company, you and the Company agree that
any and all disputes, claims, or causes of action, in law or equity, arising
from or relating to the enforcement, breach, performance, or interpretation of
this Offer Letter, your employment with the Company, or the termination of your
employment, will be resolved, to the fullest extent permitted by law, by final,
binding and confidential arbitration in Boston, Massachusetts by JAMS, Inc. (“
JAMS ”) or its successor, under JAMS’ then applicable rules and procedures. You
acknowledge that by agreeing to this arbitration procedure, both you and the
Company waive the right to resolve any such dispute through a trial by jury or
judge or administrative proceeding. You will have the right to be represented by
legal counsel at any arbitration proceeding. The arbitrator will: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written statement signed by the arbitrator regarding the disposition of each
claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based. Each party will bear its own attorneys’ fees and litigation
costs, except to the extent the underlying law upon which any claim is based
provides for the award of attorneys’ fees, in which case such fees will be
recoverable as provided by law. The arbitrator will be authorized to award all
relief that you or the Company would be entitled to seek in a court of law,
including, but not limited to, allocating in the arbitrator’s discretion,
between the parties, all costs of the arbitration, including facility fees and
the fees and expenses of the arbitrator and reasonable attorneys’ fees, costs
and expert witness fees of the parties, if permitted by applicable law. Nothing
in this Offer Letter is intended to prevent either you or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. The parties further agree that this
Section 7 may be specifically enforced in court.

 

(b)Voluntary Nature of Agreement. Each of the Company and Employee acknowledges
and agrees that such party is executing this Agreement voluntarily and without
any duress or undue influence by anyone. Employee further acknowledges and
agrees that he or she has carefully read this Agreement and has asked any
questions needed for him or her to understand the terms, consequences, and
binding effect of this Agreement and fully understand it, including that
Employee is waiving his or her right to a jury trial. Finally, Employee agrees
that he or she has been provided an opportunity to seek the advice of an
attorney of his or her choice before signing this Agreement.

 

8.Notice.

 

(a)General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or when delivered by a private courier service
such as UPS, DHL or Federal Express that has tracking capability. In the case of
Employee, mailed notices will be addressed to him or her at the home address
which he or she most recently communicated to the Company in writing. In the
case of the Company, mailed notices will be addressed to its corporate
headquarters, and all notices will be directed to the attention of its
President.

 

(b)Notice of Termination. Any termination by the Company for Cause or by
Employee for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 8(a) of this Agreement. Such
notice will indicate the specific termination provision in this Agreement relied
upon, will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and will
specify the termination date (which will be not more than ninety (90) days after
the giving of such notice). The failure by Employee to include in the notice any
fact or circumstance which contributes to a showing of Good Reason will not
waive any right of Employee hereunder or preclude Employee from asserting such
fact or circumstance in enforcing his or her rights hereunder.

 



9



 

9.Miscellaneous Provisions.

 

(a)No Duty to Mitigate. Employee will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any such payment be reduced
by any earnings that Employee may receive from any other source.

 

(b)Non-Competition; Confidentiality. As a condition of your employment, you were
required to sign and abide by the Company’s standard Nondisclosure,
Nonsolicitation and Noncompete Agreement. You expressly reaffirm your
obligations under such Nondisclosure, Nonsolicitation and Noncompete Agreement.

 

(c)Waiver. No provision of this Agreement will be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Employee and by an authorized officer of the Company (other than Employee).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party will be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.

 

(d)Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

(e)Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof.
No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in writing and signed by duly authorized
representatives of the parties hereto and which specifically mention this
Agreement.

 

(f)Choice of Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the Commonwealth of Massachusetts
(with the exception of its conflict of laws provisions). Any claims or legal
actions by one party against the other arising out of the relationship between
the parties contemplated herein (whether or not arising under this Agreement)
will be commenced or maintained in any state or federal court located in the
jurisdiction where Employee resides, and Employee and the Company hereby submit
to the jurisdiction and venue of any such court.

 

(g)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

 

(h)Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and other taxes.

 

(i)Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

 



10



 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY:   EMPLOYEE:           GI Dynamics, Inc.                 By: /s/ Mark
Lerdal   /s/ Joseph Virgilio           Name:  Mark Lerdal   Name:  Joseph
Virgilio           Title: Board Chairman      



11



 

EXHIBIT A

 

RELEASE

 

1.Release of All Claims. In consideration for the benefits to which Employee is
entitled pursuant to that certain CHANGE OF CONTROL AND SEVERANCE AGREEMENT
dated October 5, 2020, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employee, for Employee
and Employee’s heirs, assigns, and all persons and entities claiming by,
through, or under Employee, hereby irrevocably, unconditionally, and completely
releases, discharges, and agrees to hold harmless the Company and its Affiliates
(hereinafter referred to, both individually and collectively, as “Releasees”) of
and from any and all claims, liabilities, charges, demands, grievances,
lawsuits, and causes of action of any kind or nature whatsoever, including
without limitation claims for contribution, subrogation, or indemnification,
whether direct or indirect, liquidated or unliquidated, known or unknown, which
Employee has, had, or may claim to have against Releasees (hereinafter
collectively referred to as "Claim(s)").

 

2.The release, discharge, and agreement to hold harmless set forth in this
Section 1 includes, without limitation, any Claim(s) that Employee had, has, or
may claim to have against Releasees:

 

a.for wrongful or constructive discharge or termination, negligent or
intentional infliction of emotional distress, breach of express or implied
contract, breach of the covenant of good faith and fair dealing, violation of
public policy, defamation, promissory estoppel, detrimental reliance,
retaliation, tortious interference with contract or prospective economic
advantage, invasion of privacy, whistleblower protection, hostile work
environment, personal injury (whether physical or mental), or any other
Claim(s), whether arising in tort or in contract;

 

b.for discrimination, hostile work environment / harassment, retaliation, or
otherwise arising under federal, state, or local law, including without
limitation Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Equal Pay Act, all claims under Titles 29 and 42 of the United States
Code, the Americans with Disabilities Act of 1990, the Rehabilitation Act of
1973, or any other federal, state, or local law prohibiting discrimination,
harassment, or retaliation on the basis of race, color, national origin,
religion, age, sex, sexual orientation, gender identity, disability, veteran
status, or any other protected group status;

 

c.for discrimination, hostile work environment / harassment, retaliation, or
otherwise arising under the Age Discrimination in Employment Act, as amended by
the Older Workers Benefit Protection Act arising on or before the date of this
Agreement; and/or

 

d.arising under the Employee Retirement Income Security Act (“ERISA”);

 

e.arising under the Family and Medical Leave Act (“FMLA”);

 

f.arising under any state or local employment and antidiscrimination law;

 

g.arising under the Dodd-Frank Wall-Street Reform and Consumer Protection Act or
other whistleblower protection to the full extent allowed by law;

 

h.for unpaid wages, bonuses, commissions, or other compensation of any type or
kind to the full extent allowed by law;

 

i.for attorney’s fees and/or costs;

 

j.for any other Claim(s) in any way related to or arising out of Employee’s
employment with the Company or the termination of that employment; or

 



12



 

k.Arising under the federal Worker Adjustment and Retraining Notification Act
(29 U.S. Code Chapter 23)(“WARN Act”) or any equivalent law under the laws of
the Commonwealth of Massachusetts, which may entitle employee to 60 days advance
notice prior to termination.

 

3.Employee hereby waives any law that stipulates that a general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.

 

4.Nothing in this Agreement waives Employee’s rights, if any, to (i) continue
Employee’s participation in the Company’s employee health benefit plan, as
allowed by COBRA and the terms, conditions, and limitations of the plan, (ii)
any vested rights that Employee may have under any employee pension or welfare
benefit plan in which Employee participated as an employee of the Company,
and/or (iii) any claims Employee has or may claim to have for worker’s
compensation or unemployment benefits, and/or (iv) any claims that are
non-waivable by law.

 

5.Exclusion for Certain Claims. Notwithstanding the foregoing, the Company and
Employee agree that the releases set forth in Sections 1 and 2 above do not
apply to any claims arising after the Employee’s termination date, nor does
anything herein prevent Employee or the Company from instituting any action to
enforce the terms of this Agreement. The Parties agree and acknowledge that the
release and waiver set forth in Sections 1 and 2 above do not prevent Employee
from filing a charge of discrimination with or from participating or otherwise
cooperating in any investigation or proceeding conducted by the Equal Employment
Opportunity Commission, or any other comparable federal, state, or local agency
relating to any claim or allegation of unlawful discrimination, harassment or
retaliation. Notwithstanding the foregoing, Employee agrees that, to the full
extent allowed by law, Employee is not entitled to and hereby waives any right
to recover compensation, damages, or any other form of relief of any type or
kind and/or reinstatement to employment that may be awarded or ordered by any
court or administrative agency to or for Employee’s benefit arising from or
relating to any Claim(s) released by Employee under this Agreement. Employee
further specifically acknowledges and agrees that Employee is waiving, on behalf
of Employee and Employee’s attorneys, all claims for fees and expenses and court
costs.

 

6.Full and Complete Release. Employee understands and agrees that Employee is
releasing and waiving any Claim(s) that Employee does not know exists or may
exist in Employee’s favor at the time Employee signs this Agreement which, if
known by Employee, would materially affect Employee’s decision to sign this
Agreement. Nonetheless, for the purpose of implementing a full and complete
release of all Claim(s), Employee expressly acknowledges that the release set
forth in Sections 1 and 2 is intended to include, without limitation, all
Claim(s) that Employee does not know or suspect to exist in Employee’s favor and
that the release set forth in Sections 1 and 2 includes the release and
extinguishment of any such Claim(s). In addition, Employee agrees that Employee
will not seek re-employment with the Company at any time in the future and that
the provisions of this Section 6 are adequate and legal grounds to (a) reject
Employee’s application for re-employment or (b) terminate Employee’s employment
should Employee be rehired by the Company in violation of this Section 6.

 

7.Employee agrees and covenants not to sue or prosecute any claim that might now
or ever be asserted arising out of, or pertaining to, his or her employment with
the Company and any of its predecessors or affiliates.

 

8.Should any provision of this Agreement be held to be invalid or wholly or
partially unenforceable by a final, non-appealable judgment in a court of
competent jurisdiction, such holding shall not invalidate or void the remainder
of this Agreement, and those portions held to be invalid or unenforceable shall
be revised and reduced in scope so as to be valid and enforceable or, if such is
not possible, then such portions shall be deemed to have been wholly excluded
with the same force and effect as if it had never been included herein.

 

9.Employee and his or her representatives, attorneys, and agents will not make
any public or private statement with respect to the Company (including, as to
Employee, any statement with respect to the directors, officers, employees,
representatives, attorneys, and agents of the Company) that is derogatory,
disparaging or may tend to injure the Company or such person in its or their
business, public or private affairs. The Company (including, directors,
officers, employees, representatives, attorneys, and agents of the Company) will
not make any public or private statement with respect to Employee that is
derogatory, disparaging or may tend to injure Employee in his business, public
or private affairs. The foregoing obligations do not apply to information
required to be disclosed or requested by any governmental agency, court or stock
exchange, or any law, rule or regulation. Any public disclosure related to this
Agreement as required by any law, rule or regulation will be negotiated by the
Parties in advance, except that the Company has the final, sole discretion as to
the content of any such announcement.

 



13



 

10.This Agreement is governed by and construed and enforced, in all respects, in
accordance with the laws of the Commonwealth of Massachusetts without regard to
conflict of law principles unless preempted by federal law, in which case
federal law governs.

 

11.Review and Revocation. Employee acknowledges and agrees that he or she has 45
days from the date he or she receives this Agreement to consider the terms of
and to sign this Agreement. Employee may, at Employee’s sole and absolute
discretion, sign this Agreement prior to the expiration of the above review
period.

 

12.Employee may revoke this Agreement for a period of up to 7 days after
Employee signs it (not counting the day it was signed) and the Agreement shall
not become effective or enforceable until the 7-day revocation period has
expired. To revoke this Agreement, Employee must give written notice stating
that Employee wishes to revoke the Agreement to the Company. Any notice stating
that Employee wishes to revoke this Agreement must be emailed (with a reply
confirmation from the Company), hand-delivered, or mailed (with confirmation of
delivery) to the Company, as set forth in this paragraph, in sufficient time to
be received by the Company on or before the expiration of the 7-day revocation
period.

 

AGREED AND ACCEPTED, on this _____ day of _______________, 20__.

 

        Printed Name:  

 

 



14



 

